Citation Nr: 0015174	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  98-17 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William L. Pine, Counsel


REMAND

The appellant had active service from July 1969 to December 
1971.

The medical evidence in the record on appeal raises questions 
that require further efforts to clarify before informed 
appellate review.  VA has a duty to afford the appellant a 
full and complete examination.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The appellant is diagnosed with PTSD and alcohol dependence.  
He has had treatment and apparent remission and exacerbation 
of both in recent years.  He is seeking increased 
compensation for service-connected PTSD under laws that 
proscribe compensation for disability due to alcohol.  See 
38 U.S.C.A. § 1110 (West 1991).  Distinguishing between the 
effects of each and evaluating the extent of disability due 
to PTSD is a complex matter, not reliably done without 
further psychiatric evaluation and review of treatment 
records.

It is unclear whether the August 1998 VA examiner reviewed 
the medical record, yet he made a Global Assessment of 
Functioning (GAF) of 65 exclusive of impairment due to 
substance abuse without explaining how he made that 
determination.  The May 1999 VA examiner reviewed the medical 
record and commented that PTSD symptoms were masked by 
continued substance abuse and that the pattern of substance 
abuse needs to be further explored.  He also reported a GAF 
of 65, but without comment whether that score included or 
excluded the influence of alcohol abuse on global 
functioning.  Consequently, the Board does not know if the 
score is comparable to the August 1998 score, or if it would 
be "comparing apples and oranges" to interpret the scores 
as showing stable global functioning.  In March 1998, the 
appellant's treatment case manager had reported severe, 
chronic PTSD symptoms and a GAF of 38.  August 1999 VA 
hospitalization for alcohol detoxification produced GAFs of 
50 currently and 55 for the past year.  In the context of 
such seemingly volatile global functioning, the comments of 
the May 1999 examiner are instructive.  VA should assist the 
appellant to develop facts pertinent to his claim by 
obtaining a more fully articulated report of the distinction 
between disability due to PTSD and disability due to alcohol 
abuse.  Regulation provides for periods of hospitalization to 
evaluate disability if necessary.  38 C.F.R. § 3.326 (1999).  
If examination reveals that inpatient observation is 
necessary to distinguish disability due to PTSD from 
disability due to alcohol abuse, VA should afford the 
appellant that assistance with his claim.

There are due process defects to address before the Board 
reviews the claim for TDIU.  First, the appellant's October 
1999 application for TDIU (VA Form 21-8940) (application 
form) is incomplete, and VA must inform him of the 
information necessary to complete it.  38 U.S.C.A. § 5103(a) 
(West 1991).

On the application form, the appellant reported no employment 
in the past five years, but elsewhere he reported several 
episodes of employment of short duration.  In a statement of 
September 2, 1999, he reported he last worked for one week, a 
month ago.  During his August 1999 hospitalization, he also 
mentioned working.  He told the August 1998 VA examiner and 
repeated at a February 1999 hearing that he worked as a 
welder at Meridian Naval Air Station within the five-year 
inquiry period on the application form.

Whereas a claim for TDIU is a claim for additional 
compensation, it may be well grounded on the appellant's 
evidentiary assertion.  King v. Brown, 5 Vet. App. 19 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, 
the duty to assist the appellant exists in addition to the 
duty to inform him of the incompleteness of his application.  
Although the appellant may feel these jobs were 
inconsequential, he deprives himself of VA's assistance by 
withholding information.  Information from employers about 
the circumstances of his employment and termination may be 
valuable evidence in support of his claim.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

The sequence of procedural events in the TDIU claim is awry.  
The RO stated in the November 1999 supplemental statement of 
the case (SSOC) that the issue of entitlement to TDIU is 
included in the SSOC because it is inextricably intertwined 
with the issue of increased rating for PTSD.  Although the 
evidence may be intertwined in the sense that the increased 
rating issue cannot be resolved without considering the 
evidence supporting the TDIU claim, that does not mean the 
procedure for adjudicating the claim and bringing it to 
perfected appeal should be altered.

The appellant initiated the claim in October 1999.  The RO 
adjudicated it initially in November 1999, following which 
the RO ought to have issued notice of the decision.  
38 C.F.R. § 3.103(f) (1999).  Following that notice, the 
appellant had the right to file a notice of disagreement 
(NOD) within a certain time, which would require the RO to 
issue a statement of the case (SOC), after which the 
appellant could file a substantive appeal to perfect his 
appeal to the Board.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 19.25, 19.26, 19.30, 20.200, 20.302 (1999).  
Instead, the RO issued a supplemental statement of the case 
(SSOC) in November 1999 to address the issue, see 19.31 
(1999), although the claim for TDIU was not previously 
adjudicated, and therefore no evidence in support of the 
claim was "additional" evidence, nor was there any defect 
in the SOC or prior SSOC regarding the issue.  As the 
conditions prerequisite to the issue of a SSOC did not exist, 
issue of an SSOC was inappropriate.

The cover letter with the SSOC misinformed the appellant that 
he could perfect the appeal with a single response to the 
SSOC.  However, the first response after an initial 
adjudication is a NOD after which the SOC must issue, and 
following the issue of which the appellant must perfect the 
appeal.  38 C.F.R. § 20.200 (1999).  Consequently, there was 
defective notice of the November 1999 rating decision 
regarding the time and manner of appeal in the issue of 
entitlement to TDIU.  See 38 C.F.R. § 20.302(a) (1999).  
Whereas there was actual notice, the Statement of Accredited 
Representation in Appealed Case (VA Form 1-646) of December 
1999 is deemed the NOD.  An SOC with proper information must 
issue, and the appellant must yet perfect the appeal to 
obtain appellate review by the Board.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete his 
application for increased benefits for 
individual unemployability by providing 
the requested information about all 
employment in the five years preceding 
his claim, regardless of how short the 
duration of employment, or reporting that 
he cannot provide the information. 
Perform the usual development in TDIU 
claims of requesting information from 
employers.  Associate any information 
obtained with the claims folder.

2.  Schedule the appellant for a VA 
psychiatric examination to distinguish 
disability due to alcohol abuse from 
disability due to PTSD.  Provide the 
examiner with the claims folder.  The 
examiner should review the appellant's 
treatment history, and based on that 
review and current examination, provide 
an assessment of the level of disability 
attributable to PTSD and an explanation 
of the assessment, or recommend any 
device necessary, such as psychological 
testing or inpatient observation, to 
enable formulation of the requested 
assessment.

3.  The RO shall ensure that any tests, 
hospitalization or other procedures 
recommended to achieve the objective of 
the examination ordered in instruction 
two are completed prior to readjudication 
of the claims in this appeal.

4.  Readjudicate the issues on appeal.  
If the claims remain denied, provide the 
appellant and his representative a SOC 
addressing TDIU, with appropriate 
information about perfecting the appeal 
and a SSOC addressing increased rating 
for PTSD, and afford them an appropriate 
amount of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


